Title: To George Washington from Charles Smith, 12 October 1758
From: Smith, Charles
To: Washington, George



Dr Sir
Fort Loudoun Octr 12 1758

I Receivd Yours: from Rays Town bareing no Date, but an Answer to mine of the 18th of Septr. Lieut. Swearingen with 20 Rangers in Compy with Lieut. Slawter & 20 of the Culpepper Militia is a Guard to the Waggons as far as Fort Cumberland as there was no Others to be had.
I have Imploy’d two Very good Masons to Assist in Underpinning the Bastion which we have Laboured at this ten days past. I Could not Ingage any Person of Skill for Less than 5s/ pr Day for Each & finding them Diet.
I have Advertis’d Your two Mares in the Virga Gazite & at Fredricksburgh & Several Other Places at 20s/ Each Mention’d Stray’d away on the first of June, from Colo. Spotswoods, the Mare You Bought from Captn Linsey is a bright Bay & about 14 hands high well Sett, a Trotter, & Branded with fore Ses.
The One You bought from Saml Givends is a black Ma⟨re⟩ Trotts, About 14 hands & a ½ high no brands, but a Small Star in her forehead, & a Small S on her Near Shoulder.
I have sent the Horse I Stopt from Burris to Your Quarter, I have Imploy’d Your Waggon 7 Days in fetching Stone, Lime & Water for the Masons & timber for Covering the Barricks which is done for the Publick, I have Imploy’d her 5 Days more for the Town’s People at 10s/ pr Day. & now must imploy her a few Days, in fetching Cole Wood for Your Smiths & after that I shall have more Business for Different People, As for Your Smiths work I have not time to give You a full Account but Shall take Care to Let You know Every Particular in my Next.
The Country People about here is Very Uneasy to find there Accounts not to Pass at Williamsburgh for Plank, Iron, Steal & Many Other Nessesaryes that I was Desired by You to Contract

in the behalf of the Country, to furnish those Nessasaryes for the Use of the Publick work. I believe the Sum due, when You Left this Place, Amounted to £28, for Waggonage & all.
The £25 You Left with me I have Paid to the Miner which I have taken his Recept for & he has Near £20 More due besides what I am in Debt for Cartridges Paper Brimstone for Matches Smiths Work & Masons & Waggonage must at Least amount to £140.
I wrote to the Governour for a Small Supply of Money, Where he returnd to me in his Letter, as You Left £25 with me to furnish the Well, & Cover all the Buildings, You must be Sencible there was 8 or 10 £ due to the Miner When You Left this & his Work since is Amounted to near £40 the Masons Near £12 & many Other Expences that must be Paid[.] the Governour & Council Seems to think that I have Run the Country to this Expence by no Ones Orders but my One, as they imagine by Your Letter Leaveing me £25 would Compleat the whole, I am Still Desired by them not to Let any of the Building Suffer, & Carry On the Well, I will Leave You to be a Judge if you think Workmen is to be had Or any Nessasaryes got without Money therefore I ⟨ha⟩ve Advanced some Money of my Own Credit, I am now desired by the Council to Let them know by whose Orders I Contracted, but at the Same time they have Promised to Pay what is Due, as What is Done was highly Nesasary for the Good of the Country, I Shall Just send all Accounts Against the Country Down, & then if they Order me to Carry On the Well they must Raise more Money.
I have Ingaged 30 Bushels of hair for You & Shall send it Down by the first Oppertunity to Your House in farfax.
I have sent You the Exact Return of this Garrison inclos’d with some Letters, I have no News worth Notice—I am Dr Sir Your Most Obedient & Very Humble Servt

Chas Smith

